REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving obtaining, by network equipment  comprising a processor, a serving angle corresponding to an approximate angle of a serving narrow beam of first equipment  of a serving cell site to a user equipment; obtaining, by the network equipment, first distance information from the first equipment  of the serving cell site to the user equipment; obtaining, by the network equipment, second distance information from the first equipment of the serving cell site to second equipment  of a neighbor cell site, in which the neighbor cell site is a candidate for a handover of the user equipment; determining, by the network equipment, a handover candidate beam corresponding to a neighbor narrow beam of the second equipment of the neighbor cell site, based on the serving angle, the first distance information, the second equipment information, and historical handover data associated with the handover candidate beam; and sending, by the network equipment a handover recommendation message that identifies the handover candidate beam to the user equipment, wherein the handover candidate beam is a neighbor beam adjacent to the serving narrow beam, and wherein utilizing the handover candidate beam decreases a neighbor measurement, among other claim limitations are non-obvious over the prior art. The closest prior art of record Sheng teaches that the calculating unit may determine direction information of the beam for the transmitting apparatus according to the positional information of the electronic equipment, but does not teach determining, by the network equipment, a handover candidate beam corresponding to a neighbor narrow beam of the second equipment of the neighbor cell site, based on the serving angle, the first distance information, the second equipment information, and historical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415